Title: To George Washington from Jedediah Huntington, 9 February 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Wethersfield 9th Feby 1782.
                  
                  Your Excellencys Letter of the 31st ult., with the inclosed, reached me the Night before last, yesterday morning I waited on the Governor, who communicated your & Mr Morris’s Letter to the Assembly.
                  I have been with the Assembly the most of the Time for four Weeks past, in Order to complete a Settlement between the State & their Line; in the Course of this Business I have taken every Opportunity to explain & enforce the measures of Mr Morris, & the Views & Wishes of your Excellency as they stood in my Apprehension.  I shall with great Pleasure do every Thing in my Power in Aid of the Arguments urged by your Excellency.
                  The Requisition of the Financier General, & the Completion of our Quota of Troops, have been Subjects of long & warm Debates in the House; as to the latter, the mode only has been, & still is, in Altercation.  The Principle of the former has been contested; the House, however, have finally voted to raise one fourth of the Demand by the first of April, leaving it to the Sessions in May to provide for the Remainder—this first Payment is to be made out of a Quantity of Provisions (on Hand, raised by a former Tax proposed to be sold to their Merchants or Contractors,) and a new Tax to be paid in Money or Bank Bills, on 3d on the Pound, supposed to net 18.000 Pounds, Dollars at 6/.
                  The Well wishers to Mr Morris’s System have had to combat almost invincible Prejudices—those however daily gain Ground & I doubt not the Operation of his Plans will evince their Goodness & gainsay every Opponent.
                  I cannot percieve that any one here has had a Thought of taking any Part of the recruiting Expences out of the Sum required by Mr Morris.
                  The Line of this State do not insist on any Money for Wages from the State except the Arrears of the Taxes laid expressly for the Purpose of a Payment on the Score of last year, & which will amount to little more than one months Pay.
                  In a few Days I shall be better able to form an Opinion of what Aid of Men may be expected when I shall do myself the Honor of writing again, in the mean While I am, with the sincerest Respect, & Devotion—Your Excellency’s most obedient Servant
                  
                     Jed. Huntington
                  
               